Exhibit 10.76
 
 
Terms of Lender Agreement


This Lender Agreement ("Agreement") is entered into by and between Nuvel
Holdings, Inc. ("Nuvel"), a Florida corporation with headquarter offices at 319
Barry Ave. S., Wayzata, MN 55391 and Richard Bernstein ("Bernstein") of
________________, (collectively, the "Parties") on December 6, 2016 ("Date of
Origination").


The Parties agree as follows:


1.          Bernstein will loan $325,000 (the "Loan") to Nuvel, such funds to be
remitted to Nuvel's subsidiary, OrangeHook, Inc., a Minnesota corporation
("OH").


2.          In consideration for this amount, OH will pay Bernstein 20 basis
points per day until the Loan is repaid no later than January 31, 2017 ("Loan
Period"); provided, however, that the amount owed to Bernstein will be a minimum
of $11,700 in interest, even if the Loan is repaid prior to 18 days from the
Date of Origination, plus the principal amount of $325,000.


3.          Notwithstanding the provisions of Section 2 of this Agreement, the
$325,000 may be repaid prior to the conclusion of the Loan Period described in
Section 2 above; provided, further, when OH receives the funds described in this
Section 3 such funds will be used, without delay, to repay the Loan described in
Section 1 above.


4.          As collateral for the Loan, the first $325,000 of the existing
Lenovo receivable of $1,250,000 is hereby assigned as a security interest to
Bernstein and Berstein's receipt of such amount will constitute a payment under
this Agreement.  The amount of any such assignment will be reduced on a
dollar-for-dollar basis upon Bernstein's receipt of any payments from Nuvel or
OH under this Agreement.


4.          Nuvel agrees that any other OH receivable that is collected will be
used to pay off the $325,000.  For purposes of clarity, the first $325,000 worth
of any receivables that are collected by OH will be used to re-pay Bernstein in
full.


Agreed to and Accepted By:


Nuvel Holdings, Inc.
OrangeHook, Inc.
 



/s/      David C. Carlson                                        
Date:  12/06/2017
           David C. Carlson
 
Title:  CFO
         
/s/       Richard Bernstein                                      
Date:  12/06/2017
            Richard Bernstein
 



 
 
 

 
Page 1 of 3

--------------------------------------------------------------------------------

 

 
 
STATE OF MINNESOTA
DISTRICT COURT
   
COUNTY OF HENNEPIN
FOURTH JUDICIAL DISTRICT

 

 
 
Richard Bernstein
 
Plaintiff,
 
vs.
 
Nuvel Holdings, Inc., a Florida corporation, and
OrangeHook, Inc.,
a Minnesota corporation
 
Defendants.
 
 
Court File No. ______________
 
CONFESSION OF JUDGMENT
AND VERIFIED STATEMENT
OF NUVEL HOLDINGS, INC.
AND ORANGEHOOK, INC.
 



 


Pursuant to Minn. Stat. § 548.22, Defendants Nuvel Holdings, Inc., a Florida
corporation, and OrangeHook, Inc., a Minnesota corporation ("Defendants"),
hereby executes the following Confession of Judgment and Verified Statement in
favor of Plaintiff Richard Bernstein ("Plaintiff"), and in connection herewith,
states and stipulates as follows:
 
1.          The Defendants executed and delivered to Plaintiff a Lender
Agreement dated December 6, 2016, in the original principal amount of Three
Hundred Twenty-Five Thousand dollars ($325,000.00) (the "Lender Agreement"),
with all amounts owed under the Lender Agreement being due and payable in full
on October 31,2016.  A true and correct copy of the Lender Agreement is attached
hereto as Exhibit A and incorporated herein.
 
2.          If the Defendants fail to make any payment required to be made by
the Defendants under the Lender Agreement on the date when due, Defendants agree
that a judgment may be entered without notice in favor of Plaintiff and against
Defendants in the amount Three Hundred Twenty-Five Thousand dollars
($325,000.00) less any payments received by Plaintiff pursuant to the Lender
Agreement, plus all interest accrued thereon, together with any and all costs of
collection and reasonable attorneys' fees that Plaintiff incurs in enforcing
this judgment.
 
 
Dated:  December 6, 2016
 
 
 
 
 
Page 2 of 3

--------------------------------------------------------------------------------

 




STATE OF MINNESOTA)
                                              ) ss.
COUNTY OF HENNEPIN)




 
Nuvel Holdings, Inc., a Florida corporation
 
 


By: /s/ David C.
Carlson                                                            
             David C. Carlson, Its Chief Executive Officer


OrangeHook, Inc., a Minnesota corporation
 
 


By: /s  David C.
Carlson                                                             
             David C. Carlson, Its Chief Executive Officer




David C. Carlson, being duly sworn on oath deposes and states that he is the
Chief Financial Officer of Nuvel Holdings, Inc., a Florida corporation and
OrangeHook, Inc., a Minnesota corporation, that he has signed the foregoing
Confession of Judgment on behalf of Nuvel Holdings, Inc. and OrangeHook, Inc.;
that such corporation is indebted to Richard Bernstein in the amount of Three
Hundred Twenty-Five Thousand and no/100ths dollars plus accrued interest
($325,000 plus accrued interest) less any payments made by said corporation
pursuant to the Lender Agreement; that the facts stated in the Confession of
Judgment are true and correct; and he willingly and voluntarily executed this
Confession of Judgment on behalf of said corporation.
 

 
David C. Carlson                                                              
David C. Carlson




 
 
 
Page 3 of 3

--------------------------------------------------------------------------------
